TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00057-CV




Texas Health Insurance Risk Pool, Appellant

v.

Sharon B. Sigmundik, Benjamin J. Sigmundik, Zachary P. Sigmundik, as the Sole
and Legal Heirs and Beneficiaries of Thomas M. Sigmundik, Deceased and/or
the Estate of Thomas M. Sigmundik, Deceased; Otto L.
Monecke; and Virginia L. Monecke, Appellees




FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
NO. 2002V-159, HONORABLE DAN R. BECK, JUDGE PRESIDING

 


O R D E R


PER CURIAM

                        Appellant Texas Health Insurance Risk Pool has filed a “Motion for Appellate Court
to Direct Trial Court to Forward Original Exhibits.”  See Tex. R. App. P. 34.5(f) (appellate court
may direct trial court clerk to send any original document).  We have reviewed volume four of the
reporter’s record (exhibits) filed March 29, 2005.  Some of the items requested in the motion have
already been filed:  Intervenor’s Exhibits 1-4; Defendant’s Exhibits 1-15, 20-23.  Accordingly, the
Fayette County District Clerk is requested to forward the following original exhibits (as described
in appellant’s motion):  Intervenor’s Exhibits 5-14; Defendant’s Exhibits 16-19.  All original
exhibits are to be returned to the trial court.
                        It is ordered May 13, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish